Amended Judgment and Commitment
On July 30, 1998, the defendant was sentenced to the following: Counts I-III: Criminal Sale of Dangerous Drugs, a felony - Fifteen (15) years in the Montana State Prison, on each count, to run consecutively to each other, with fifteen (15) years suspended.
On May 17, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Frank Joseph. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having appeared before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence is amended as follows: Count I: Ten (10) years in the Montana State Prison; Count II: Ten (10) years in the Montana State Prison; and Count III: Ten (10) years in the Montana State Prison, all suspended. Counts I and II shall run concurrent to each other; Count III shall run *50consecutive to Counts I and II. The net result of the sentences would be twenty (20) years in the Montana State Prison, with (10) years suspended. This sentence should run consecutively to any other sentence the defendant is currently serving.
DATED this 22nd day of June, 2001.
Hon. Richard A. Simonton, District Court Judge.